
	

116 S1851 IS: Protecting Our Gold Star Families' Education Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1851
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2019
			Mr. Kaine (for himself, Mr. Lankford, Mr. Tester, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide Federal Pell Grants to Iraq and Afghanistan
			 veteran's dependents.
	
	
		1.Short title
 This Act may be cited as the Protecting Our Gold Star Families' Education Act of 2019.
		2.Providing Federal Pell Grants For Iraq And Afghanistan veteran’s dependents
 (a)AmendmentsPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended— (1)in section 401, by adding at the end the following:
					
						(k)Grants for veteran’s dependents
 (1)Definition of eligible veteran’s dependentIn this subsection, the term eligible veteran's dependent means a dependent or an independent student— (A)whose parent or guardian was an individual who, on or after September 11, 2001, died in line of duty while serving on active duty as a member of the Armed Forces; and
 (B)who is less than 33 years of age. (2)Grants (A)In generalThe Secretary shall award a Federal Pell Grant, as modified in accordance with the requirements of this subsection, to each eligible veteran’s dependent to assist in paying the eligible veteran’s dependent’s cost of attendance at an institution of higher education.
 (B)DesignationFederal Pell Grants made under this subsection may be known as Iraq and Afghanistan Service Grants. (3)Prevention of double benefitsNo eligible veteran’s dependent may receive a grant under both this subsection and subsection (a) for the same award year.
							(4)Terms and conditions
 (A)In generalThe Secretary shall award Iraq and Afghanistan Service Grants under this subsection in the same manner and with the same terms and conditions, including the length of the period of eligibility, as the Secretary awards Federal Pell Grants under subsection (a), except as otherwise provided in subparagraph (B).
								(B)Different terms and conditions
 (i)AmountAn Iraq and Afghanistan Service Grant awarded under this subsection for an award year shall equal the maximum Federal Pell Grant available for that award year, except that such Iraq and Afghanistan Service Grant—
 (I)shall not exceed the cost of attendance of the eligible veteran’s dependent for that award year; and
 (II)shall be adjusted to reflect the attendance by the eligible veteran’s dependent on a less than full-time basis in the same manner as such adjustments are made for a Federal Pell Grant under subsection (a).
 (ii)Determinations of needThe award rules and determination of need applicable to the calculation of Federal Pell Grants under subsection (a) shall not apply to Iraq and Afghanistan Service Grants.
 (iii)Maximum periodThe maximum period determined under subsection (c)(5) shall be determined by including all Iraq and Afghanistan Service Grants received by the eligible veteran’s dependent, including such Grants received under subpart 10 before the effective date of this subsection.
 (5)Estimated financial assistanceFor purposes of determinations of need under part F, an Iraq and Afghanistan Service Grant shall not be treated as estimated financial assistance as described in sections 471(3) and 480(j).; and
 (2)by striking subpart 10. (b)Effective date; transition (1)Effective dateThe amendments made by this section shall take effect with respect to the award year immediately following the date of enactment of this Act.
 (2)TransitionThe Secretary shall take such steps as are necessary to transition from the Iraq and Afghanistan Service Grants program under subpart 10 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070h), as in effect on the day before the effective date of this section, and the Iraq and Afghanistan Service Grants program under section 401(k) of the Higher Education Act of 1965 (20 U.S.C. 1070a(k)), as amended by this section.
				
